Case 1:15-cr-00048-TFM-B Document 268 Filed 08/28/19 Page 1 of 1                      PageID #: 997



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  UNITED STATES OF AMERICA                         )
                                                   )
  vs.                                              )   CRIMINAL NO. 15-00048-TFM
                                                   )
  MEOSHI SHANTA NELSON,                            )
                                                   )
         Defendant.                                )

                                              ORDER

        This matter came on for a supervised release revocation hearing on August 27, 2019, at

 which the Defendant orally admitted to violation of the conditions as set forth in the Petition dated

 August 12, 2019 (Doc. 261). The Defendant orally moved to continue the hearing to allow her an

 opportunity to comply with the terms of supervised release and catch up on her restitution

 payments. The Government, while expressing concern that the Defendant was not taking her

 obligation to make restitution payments seriously, made no objection to the motion.

        Upon due consideration of the arguments of counsel, the motion is hereby GRANTED.

 The revocation hearing is CONTINUED to January 9, 2020 at 10:00 a.m., to be held in

 Courtroom 3B, United States Courthouse, Mobile, Alabama.

        DONE and ORDERED this 28th day of August, 2019.



                                                   /s/Terry F. Moorer
                                                   TERRY F. MOORER
                                                   UNITED STATES DISTRICT JUDGE
